number release date id office uilc cca-12111428-13 -------------- from ---------------- sent thursday date pm to ------------------- cc -------------------------------------- subject sec_6603 rsed issue --------- hi --------- you asked us when the refund period of limitations begins to run when a sec_6603 deposit is converted to pay a tax_liability we agree with your conclusion - the refund period of limitations starts when the sec_6603 deposit is converted to pay a tax as the sixth circuit noted recently to defined ‘overpayment’ with any precision also requires defining ‘payment ’ ford motor co v united_states wl pincite 6th cir date in order to determine the correct rsed under sec_6511 for refund of an overpayment then it is necessary to first determine the date of payment in the sec_6603 context at issue in this case congress was helpful enough to address this explicitly - in a section headed deposits are not payments of tax it stated that a deposit is not a payment of tax prior to the time the deposit amount is used to pay a tax h_r rep no pincite conf_rep further as you noted sec_4 of revproc_2005_18 states that upon completion of an examination an assessment will be made and any deposit will be applied against the assessed liability as a payment of tax emphasis added finally section dollar_figure titled request for return of a deposit made pursuant to sec_6603 states that a deposit is not subject_to a claim for credit or refund as an overpayment until the deposit is applied by the service as payment of an assessed tax of the taxpayer only at the point of payment does the deposit become subject_to a claim for credit or refund as an overpayment and thus the rsed that comes with such payment
